Title: Elbridge Gerry to Thomas Jefferson, 1 May 1812
From: Gerry, Elbridge
To: Jefferson, Thomas


          My dear Sir, Cambridge 1st May 1812
          I thank you for the pamphlet this day received, respecting “the intrusion of Edward Livingston”; & for your polite & friendly manner of transmitting it. The publick is much indebted to you on this, & on numerous other occasions, for performances; to which few are equal, & still fewer have a disposition.
          The opportunity now presented, is highly appretiated; as it enables me to revive those sentiments of esteem & respect, which have taken too deep root, to be eradicated. Indeed the times demand a renewal of friendship, on the part of the remaining Aborigines of the revolution & their cooperation for destroying every vestige of foreign influence.
          We are in anxious expectation of the final decision of the national Government, on the present state of our political affairs. My ideas on this subject, were expressed to the Legislature at their last session, in the speech which I have the honor to enclose. That, & a message on the subject of libels, published in the Boston News papers, in regard to which it may be said “Quorum pars magna fui,” may amuse you in a leisure moment—The letter for Monsr Derbigney must have been sent to me by mistake
          Accept, my dear Sir, my best wishes for your health & welfare, & be assured I remain with every sentiment of esteem & respect—Yours very sincerelyE Gerry
         